Judgment, Supreme Court, Bronx County (Rosalyn Richter, J.), rendered July 29, 1997, convicting defendant, upon his plea of guilty, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
Since defendant’s motion to withdraw his plea was made on clearly different grounds, his contention that his plea allocution was factually insufficient to establish his guilt of burglary in the third degree is unpreserved for appellate review (see, People v Lopez, 71 NY2d 662), and we decline to review it in the interest of justice. Were we to review it, we would find that defendant’s intent to commit a crime was sufficiently inferable from his factual recitations (see, People v McGowen, 42 NY2d 905). No statement at the plea cast significant doubt upon defendant’s guilt.
We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Rosenberger, Nardelli, Williams and Andrias, JJ.